Exhibit 10.2 to 2008 10-Q

CONVERGYS CORPORATION

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(As amended and restated effective as of January 1, 2005)



--------------------------------------------------------------------------------

CONVERGYS CORPORATION

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(As amended and restated effective as of January 1, 2005)

 

1. Introduction to Plan.

1.1 Name and Sponsor of Plan. The name of this Plan is the Convergys Corporation
Deferred Compensation Plan for Non-Employee Directors, and its sponsor is
Convergys.

1.2 Purpose of Plan. The purpose of the Plan is to provide deferred compensation
for the Non-Employee Directors of Convergys.

1.3 Effective Amendment Date of Plan and Effect of Plan On Prior Deferrals.

(a) Deferred Compensation Subject To Following Terms of This Document. In order
to conform the Plan to the requirements of the American Jobs Creation Act of
2004, this document amends and restates the Plan effective as of the Effective
Amendment Date (January 1, 2005). Prior to this amendment and restatement, the
Plan was named the Convergys Corporation Deferred Compensation and LTIP Award
Deferral Plan for Non-Employee Directors (and earlier was named the Convergys
Corporation Deferred Compensation and Option Gain Deferral Plan for Non-Employee
Directors). The provisions of sections 2 through 9 hereof apply to but only to:

(1) amounts that are attributable to compensation that is deferred under section
3 hereof on or after the Effective Amendment Date;

(2) amounts that are attributable to compensation that was deferred under the
provisions of the Prior Plan prior to the Effective Amendment Date but was not
earned and vested (within the meaning of Section 1.409A-6(a)(2) of the Treasury
Regulations) prior to the Effective Amendment Date; and

(3) amounts that are attributable to compensation that was deferred under the
provisions of the Prior Plan prior to the Effective Amendment Date and was
earned and vested (within the meaning of Section 1.409A-6(a)(2) of the Treasury
Regulations) prior to the Effective Amendment Date, but only if the provisions
of the Prior Plan that apply to any such compensation are materially modified
(within the meaning of Section 1.409A-6(a)(4) of the Treasury Regulations). This
document does not by itself materially modify such provisions.

(b) Effective Date of Following Terms of This Document When Applied To
Pre-Effective Amendment Date Deferred Compensation. Any amounts described in
paragraph (a)(2) and (3) of this subsection 1.3 shall, beginning as of the
Effective Amendment Date, be subject to the terms of sections 2 through 9 hereof
as if this document had been in effect prior to the Effective Amendment Date.

(c) Incorporation of Terms of Prior Plan. Notwithstanding any other provision of
the Plan, except as provided in paragraph (a)(2) and (3) of this subsection 1.3,
all rules (including rules as to assumed investments and distributions) that
relate to amounts deferred under the Prior Plan, adjusted by assumed earnings
and losses thereon as determined under the provisions of the Prior Plan, shall
be governed solely by the terms of the Prior Plan (which terms are incorporated
herein by reference).

 

1



--------------------------------------------------------------------------------

2. General Definitions. For all purposes of the Plan, the following terms shall
have the meanings hereinafter set forth, unless the context clearly indicates
otherwise.

2.1 “Account” means, with respect to any Participant, the bookkeeping account
maintained for the Participant under the terms of this Plan and to which amounts
are credited or otherwise allocated under section 4 hereof in order to help
determine the Participant’s benefits under the Plan.

2.2 “Beneficiary” means, with respect to any Participant, the person or entity
designated by the Participant, on forms furnished and in the manner prescribed
by the Committee, to receive any benefit payable under the Plan after the
Participant’s death. If a Participant fails to designate a beneficiary or if,
for any reason, such designation is not effective, his or her “Beneficiary”
shall be deemed to be his or her surviving spouse or, if none, his or her
estate.

2.3 “Board” means the Board of Directors of Convergys.

2.4 “Change in Control” means the occurrence of any of the events described in
paragraphs (a), (b), and (c) of this subsection 2.4. All of such events shall be
determined under and, even if not so indicated in the following paragraphs of
this subsection 2.4, shall be subject to all of the terms of
Section 1.409A-3(i)(5) of the Treasury Regulations.

(a) A change in the ownership of Convergys (within the meaning of
Section 1.409A-3(i)(5)(v) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(v) of the Treasury Regulations provides that a change in
the ownership of Convergys occurs when a person or more than one person acting
as a group acquires outstanding voting securities of Convergys that, together
with stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of Convergys.

(b) A change in the effective control of Convergys (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations provides that a change in
the effective control of Convergys occurs either:

(1) when a person or more than one person acting as a group acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of Convergys
possessing 30% or more of the total voting power of the stock of Convergys; or

(2) when a majority of members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.

 

2



--------------------------------------------------------------------------------

(c) A change in the ownership of a substantial portion of the assets of
Convergys (within the meaning of Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations). In very general terms, Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations provides that a change in the ownership of a substantial portion of
the assets of Convergys occurs when a person or more than one person acting as a
group acquires (or has acquired during the twelve-month period ending on the
date of the most recent acquisition by such person or persons) assets from
Convergys that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of Convergys immediately
prior to such acquisition or acquisitions.

2.5 “Code” means the Internal Revenue Code of 1986, as it exists as of the
Effective Amendment Date and as it may thereafter be amended. A reference to a
specific section of the Code shall be deemed to be a reference both (i) to the
provisions of such section as it exists as of the Effective Amendment Date and
as it is subsequently amended, renumbered, or superseded (by future legislation)
and (ii) to the provisions of any section of the Treasury Regulations that is
issued under such section.

2.6 “Committee” means the committee appointed to administer the Plan under the
provisions of subsection 6.1 hereof.

2.7 “Convergys” means Convergys Corporation (and, except for purposes of
determining whether a Change in Control has occurred, any legal successor to
Convergys Corporation that results from a merger or similar transaction).

2.8 “Effective Amendment Date” means January 1, 2005.

2.9 “LTIP” means the Convergys Corporation 1998 Long Term Incentive Plan, as
such plan exists as of the Effective Amendment Date and as it may thereafter be
amended.

2.10 “Non-Employee Director” means any member of the Board who is not an
employee of Convergys (or any other member of Convergys’s controlled group, as
such term is defined in subsection 9.4(c) hereof), but shall not include any
person serving as Director Emeritus.

2.11 “Other Fee” means, with respect to any Non-Employee Director, any fee for
the Non-Employee Director established by the Board for attending Board or
committee meetings or for serving as a chair of a Board committee that is
payable in cash, but shall not include a Retainer or expense reimbursements. An
Other Fee payable for any meeting is earned on the date of the meeting (if the
Non-Employee Director attends such meeting). An Other Fee payable for serving as
a chair of a Board committee is earned by the Non-Employee Director on a
quarterly basis (regardless of whether or not the Board fixes such fee for an
annual period or refers to it as an annual fee), with such fee payable for any
quarter being earned on the first day of such quarter (if the Non-Employee
Director serves as a chair of a Board committee on such day).

2.12 “Participant” means a person who as a Non-Employee Director has any amounts
credited to an Account established for him or her under this Plan. Such person
shall remain a Participant until the amounts allocated to his or her Account
have been fully paid and/or forfeited, as the case may be.

 

3



--------------------------------------------------------------------------------

2.13 “Plan” means the Convergys Corporation Deferred Compensation Plan for
Non-Employee Directors. This document amends and restates the Plan effective as
of the Effective Amendment Date to the extent indicated by subsection 1.3
hereof.

2.14 “Prior Plan” means the versions of the Plan that were in effect before the
Effective Amendment Date. The Prior Plan was most recently (before the Effective
Amendment Date) named the Convergys Corporation Deferred Compensation and LTIP
Award Deferral Plan for Non-Employee Directors and was earlier named the
Convergys Corporation Deferred Compensation and Option Gain Deferral Plan for
Non-Employee Directors.

2.15 “Restricted Stock Award” means, with respect to any Non-Employee Director,
an award granted to the Non-Employee Director under the LTIP and under which
Shares are issued to the Non-Employee Director by Convergys pursuant to an
agreement that restricts the right of the Non-Employee Director to dispose of
such shares (and that makes such shares forfeitable) until and unless certain
conditions are met.

2.16 “Restricted Stock Unit Award” means, with respect to any Non-Employee
Director, an award granted to the Non-Employee Director under the LTIP and under
which the Non-Employee Director has the right to receive a number of Shares in
the future if and when certain conditions are met.

2.17 “Retainer” means, with respect to any Non-Employee Director, the annual fee
for serving as a Non-Employee Director that is established by the Board and
payable in cash, but shall not include meeting fees, fees for serving as a chair
of a Board committee, or expense reimbursements. A Retainer is earned by a
Non-Employee Director on a quarterly basis (regardless of whether or not the
Board fixes the Retainer for an annual period or refers to it as an annual
retainer), with the Retainer payable for any quarter being earned on the first
day of such quarter (if the Non-Employee Director is a member of the Board on
such day).

2.18 “Shares” means common shares of Convergys.

2.19 “Tax Year” means, with respect to any Non-Employee Director, the
Non-Employee Director’s taxable year for federal income tax purposes. Unless
Convergys or the Committee is notified otherwise by the Non-Employee Director,
Convergys and the Committee may assume for purposes of this Plan that a
Non-Employee Director’s Tax Year is a calendar year.

2.20 “Treasury Regulations” means all final regulations issued by the U.S.
Department of the Treasury under the Code, as such regulations exist as of the
date on which this document is executed on its final page by an officer or
representative of Convergys and as they are subsequently amended, renumbered, or
superseded. A reference to a specific section or paragraph of the Treasury
Regulations shall be deemed to be a reference to the provisions of such section
or paragraph as it exists as of the date on which this document is executed on
its final page by an officer or representative of Convergys and as it is
subsequently amended, renumbered, or superseded.

 

4



--------------------------------------------------------------------------------

3. Deferral Elections.

3.1 General Rules for Election of Deferrals.

(a) If permitted by the Committee and subject to such administrative rules as
the Committee may prescribe, a Non-Employee Director may elect for any Tax Year
to defer the receipt of any whole dollar amount or whole percent (up to 100%) of
his or her Retainer and/or Other Fees that are earned by him or her in any Tax
Year (for purposes of this subparagraph (a), the “subject Tax Year”), by
completing a deferral form or forms and filing such form or forms with the
Committee no later than the last day of the immediately preceding Tax Year (or,
if the subject Tax Year is the Tax Year in which he or she first becomes a
Non-Employee Director, no later than 30 days after the date on which he or she
first becomes a Non-Employee Director, in which case such election shall apply
only to his or her Retainer and/or Other Fees that are earned by him or her
after his or her deferral election is filed with the Committee).

(b) If permitted by the Committee and subject to such administrative rules as
the Committee may prescribe, a Non-Employee Director may elect to defer the
receipt of any whole number of Shares subject to a Restricted Stock Award and/or
a Restricted Stock Unit Award, to the extent that any such award is earned by
him or her in any Tax Year, by completing a deferral form or forms and filing
such form or forms with the Committee no later than the last day of the
immediately preceding Tax Year (or, no later than 30 days after the date on
which such award is granted if (i) under the terms of such award the award is
subject to a forfeiture condition requiring the Participant’s continued services
for a period of at least 12 months from the date the award is granted and
(ii) the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse).

(c) If permitted by the Committee and subject to such administrative rules as
the Committee may prescribe, a Non-Employee Director may change, or terminate
and thereby void, any deferral election that he or she has made for any Retainer
and/or Other Fees earned in any Tax Year, or any Restricted Stock Award or
Restricted Stock Unit Award granted to him or her in such Tax Year, under the
provisions of paragraph (a) or (b) of this subsection 3.1, by completing an
appropriate form and filing such form with the Committee, up to but not after
the latest day by which he or she could still make a deferral election for such
amount under the provisions of paragraph (a) or (b) of this subsection 3.1 (and
provided that, with respect to the deferral of any Retainer and/or Other Fees
earned in the Tax Year in which he or she first becomes a Non-Employee Director,
prior to his or her initial deferral election being used to defer the receipt of
such compensation pursuant to the provisions of this subsection 3.1).

(d) When a Non-Employee Director’s award is a Restricted Stock Award, an
election made by the Non-Employee Director to surrender to Convergys any of the
restricted Shares subject to such award (on a deferral form that is filed with
the Committee within the period described in paragraph (b) of this subsection
3.1) shall be deemed to be an election to defer the receipt of the part of the
award reflected by such surrendered restricted Shares for all purposes of
subsection 3.1 and the other provisions of the Plan.

(e) Notwithstanding any other provision of the Plan, any election that a
Non-Employee Director makes under the provisions of this subsection 3.1 to defer
the receipt of any part of a Restricted Stock Award or Restricted Stock Unit
Award

 

5



--------------------------------------------------------------------------------

shall be deemed to be void and of no effect in the event and when the
Non-Employee Director forfeits any right to receive such award part (e.g., if
and when the Participant fails to satisfy the conditions necessary to ever
become entitled to receive such award part) and in such case no amounts
attributable to such award part shall be credited to the Account of the
Non-Employee Director under the Plan.

(f) Notwithstanding the provisions of subparagraphs (b) and (d) of this
subsection 3.1 or any other provision of the Plan, a Non-Employee Director may
not elect to defer the receipt of any part of a Restricted Stock Award (pursuant
to the provisions of this subsection 3.1 or otherwise) when such award is
granted to the Non-Employee Director after December 31, 2006.

3.2 Special Pre-March 15, 2005 Deferral Election Right. Notwithstanding any
other provision of the Plan and pursuant to and in accordance with the terms of
Q&A-21 of Internal Revenue Service Notice 2005-1, the requirements of subsection
3.1 hereof relating to the timing of deferral elections shall not be applicable
to any election that is made by a Non-Employee Director on or before March 15,
2005 to defer the receipt of any compensation that both is subject to the terms
of this Plan under the provisions of subsection 3.1 hereof and relates to
services performed by the Non-Employee Director on or before December 31, 2005,
provided that the compensation to which the deferral election relates has not or
had not been paid or become payable by the time of the election and the election
to defer is or was made in accordance with the terms of the Plan or the Prior
Plan that at the time of the election were then in effect.

 

4. Maintenance and Valuation of Account.

4.1 Account. An Account shall be established for each Participant in accordance
with the following paragraphs of this subsection 4.1 to reflect the amounts of
(i) his or her Retainer, Other Fees, Restricted Stock Awards, and Restricted
Stock Unit Awards that are to be credited to such Account under the provisions
of paragraph (a) of this subsection 4.1 and (ii) the assumed investment of such
amounts. The Committee shall create subaccounts under any Participant’s Account
to the extent needed administratively (e.g., to account for different
distribution rules that apply to different portions of the Participant’s
Account). For purposes of this Plan, the net investment returns and losses of
the assumed investment of any credits made to a Participant’s Account shall be
deemed to be “attributable” to the portion of such Account that reflects such
credits.

(a) Crediting To Account of Deferred Amounts. Subject to such administrative
rules as the Committee may prescribe, any amount deferred by a Participant under
the Plan pursuant to the provisions of subsection 3.1 hereof shall be credited
to the Account of the Participant as of the day on which such deferred amount
would otherwise have been paid to the Participant; except that any part of a
Restricted Stock Award deferred by a Participant under the Plan pursuant to the
provisions of subsection 3.1 hereof shall be credited to the Account of the
Participant as of the day on which the restricted Shares that are reflected by
such part are surrendered to Convergys.

(b) Determination of Share Value or Shares Credited To Account. When any part of
a Restricted Stock Award or a Restricted Stock Unit Award is deferred by a
Participant under the Plan and credited to the Account of the Participant, the
credit to the Account (that is made as of the day determined under the
provisions of paragraph (a) of this subsection 4.1) shall be denominated in
Shares and equal the number of Shares that would otherwise be paid to the
Participant (or that would otherwise have their restrictions lapse under such
award part).

 

6



--------------------------------------------------------------------------------

(c) Assumed Investment of Account. Any amounts credited to the Account of a
Participant under paragraphs (a) or (b) of this subsection 4.1 shall be assumed
to have been invested in the investments designated or deemed to be designated
by the Participant on a form provided by and filed with the Committee, and
adjusted by reason of such assumed investments, in accordance with the
provisions of subsection 4.2 hereof.

4.2 Assumed Investments. The Committee shall designate in notices or other
documents provided to Participants a limited number of “assumed investments” for
purposes of the Plan. Such assumed investments will generally be (but will not
be required to be) limited to mutual funds or similar types of investments but
may and generally will include an assumed investment in Shares. Some or all of
the assumed investments designated for the Plan may be changed by the Committee
to other assumed investments, effective as of any date, in which case prior
written notice of such change shall be provided by the Committee to all
Participants.

(a) General Rules on Participant Designations of Assumed Investments. The
credits to any Participant’s Account made in accordance with subsection 4.1
hereof shall be assumed to have been invested among such assumed investments,
and in such proportions, as is elected in a writing filed by the Participant
with the Committee, except that any investment direction of the Participant is
subject to such reasonable administrative rules concerning such assumed
investment directions as are adopted or used by the Committee.

(b) Initial Assumed Investment Election. The Participant must elect on or before
the first date a credit is made to the Account established for him or her under
the provisions of subsection 4.1 hereof the assumed investments in which his or
her Account credits are to be initially assumed to be invested and the
proportions of each credit initially assumed to be invested in each designated
assumed investment. Otherwise, the Participant shall be deemed to have elected
that his or her Account credits will not be assumed to be invested in any
investment until he or she makes an investment election under the provisions of
this subsection 4.2 (or, if the Committee in its discretion so decides, the
Participant shall be deemed to have elected that his or her Account credits will
be assumed to be initially invested in an investment or investments chosen by
the Committee).

(c) Change in Assumed Investment Election. Further, the Participant may request
a change in the assumed investments of his or her Account and the proportions of
his or her new Account credits assumed to be invested in each designated
investment to other assumed investments and/or proportions effective as of any
January 1, or as of any other date as the Committee may provide in its
discretion, upon written notice to the Committee prior to such date (or such
earlier date as may be established by the Committee).

(d) Adjustment of Account for Assumed Investment Returns and Losses. The amounts
credited to any Participant’s Account shall be adjusted as of each December 31,
and as of such other dates as the Committee may provide in its discretion, to
reflect the assumed investment returns or losses (since the last prior
adjustment in the Account) that are attributable to the assumed investments in
which his or her Account is deemed to be invested.

 

7



--------------------------------------------------------------------------------

(e) Special Assumed Investment Rule for Deferred Restricted Stock Award and
Restricted Stock Unit Award Credits. Notwithstanding any other provision of the
Plan, when any amounts credited to a Participant’s Account reflect any deferred
part of a Restricted Stock Award or a Restricted Stock Unit Award the
Participant shall be deemed to have designated such credits to be assumed to be
invested solely in Shares from the day such amounts are credited to the Account.

4.3 Valuation.

(a) Valuation of Account. The balance of the Account of a Participant shall be
determined periodically (under procedures adopted by the Committee) to reflect
all amounts credited to the Account under the foregoing provisions of this
section 4 since the latest preceding date on which the Account balance was
determined, any gains and losses in the value of the Account’s assumed
investments since the latest date on which the Account balance was determined,
and any payments or forfeitures since the latest preceding date on which the
Account balance was determined.

(b) Account Statements. As soon as practical following the end of each calendar
year, each Participant (or, in the event of his or her death, his or her
Beneficiary) shall be furnished a statement as of December 31 of such calendar
year showing the balance of the Participant’s Account, the total increases and
reductions made in the balance of such Account during such calendar year, and,
if amounts allocated to such Account are assumed to have been invested in
securities, a description of such securities, including the number of shares
assumed to have been purchased by the amounts allocated to such Account.

4.4 Shares Adjustment Rules. To the extent a Participant’s Account is assumed to
have been invested in Shares, the following provisions of this subsection 4.4
shall apply.

(a) Cash Dividends. Whenever any cash dividends are paid with respect to Shares,
additional amounts shall be allocated to the Participant’s Account as of the
dividend payment date. The additional amount to be allocated to the Account
shall be determined by multiplying the per share cash dividend paid with respect
to the Shares on the dividend payment date by the number of assumed Shares
allocated to the Account on the day preceding the dividend payment date. Subject
to such administrative rules as the Committee may prescribe, such additional
amount allocated to the Participant’s Account shall be assumed to have been
invested in additional Shares on the day on which such dividends are paid.

(b) Changes in Shares. If there is any change in Shares through the declaration
of a stock dividend or a stock split, through a recapitalization resulting in a
stock split, or through a combination or a change in shares, the number of
shares assumed to have been allocated to each Account shall be appropriately
adjusted.

4.5 Fair Market Value of Shares. Whenever Shares are to be valued for purposes
of the Plan as of any date (such as a date on which distribution of such Shares
is to be made by Convergys), the value of each such Share shall be determined by
the Committee in good faith pursuant to methods and procedures established by
the Committee and in accordance with a method appropriate to the valuation of
the Shares under Section 1.409A-1(b)(5)(iv) of the Treasury Regulations. In
general, when the Shares are traded on the New York Stock Exchange, such value
shall be based on the closing price of a Share as reported on the New York Stock
Exchange on the latest date preceding the subject date for which the valuation
is being made.

 

8



--------------------------------------------------------------------------------

4.6 Deduction of Payments or Forfeitures from Account and Cancellation of
Account.

(a) Deduction of Payments and Forfeitures From Account. Any payment, including
an annual installment payment, or forfeiture of any portion of a Participant’s
Account under the provisions of the Plan shall be charged, as of the date such
payment or forfeiture is deemed to be made under the other provisions of this
Plan, to such Account portion (or, in other words, deducted from the amounts
then allocated to such Account portion). Except as is otherwise provided under
administrative policies adopted by the Committee, any such payment or forfeiture
shall be charged among all of the types of assumed investments applicable to
such Account portion, on a pro rata basis.

(b) Cancellation of Account. Further, the Account of a Participant shall be
cancelled, and the amount then allocated to such Account shall be reduced to
zero, on the date as of which the entire amount allocated to the Account at such
time is deemed to be paid to the Participant (or his or her Beneficiary under
this Plan) and/or forfeited under the other provisions of the Plan.

4.7 Account Balance. For purposes of the Plan, the amounts allocated to the
Account of a Participant (i.e., the balance of such Account) at any specific
time shall be deemed to be the net sum of amounts credited, charged, or
otherwise allocated to such Account at such time under the other provisions of
the Plan.

 

5. Distributions.

5.1 General Distribution Rules. Subject to the following provisions of this
section 5 and the other provisions of the Plan, this subsection 5.1 concerns the
rules for payment of amounts allocated to the Account of a Participant that
normally will apply (except for the special rules described in the following
subsections of this section 5).

(a) Retainer and/or Other Fees Distribution Elections. Subject to the following
provisions of this section 5 and to such administrative rules as the Committee
may prescribe, the Participant may, in any deferral form filed with the
Committee and by which he or she elects to defer the receipt of any portion of
his or her Retainer and/or Other Fees to the extent they may be deferred under
subsection 3.1 hereof, make the elections described in this paragraph (a) with
respect to the payment of all amounts allocated to the Participant’s Account
that are attributable to the credits made to his or her Account by reason of
such deferral election (for purposes of this paragraph (a), the “subject
deferred amounts”).

(1) Subject to such administrative rules as the Committee may prescribe, the
Participant may elect to receive the subject deferred amounts (i) in one lump
sum payment made as of the first day of the first calendar year that begins
after the date on which the Participant separates from service with Convergys or
(ii) in annual payments over two to ten years. If the Participant elects to
receive the subject deferred amounts in annual installments of two or more
payments, then (i) the date as of which the first annual installment payment is
to be made shall be the first day of the first calendar year that

 

9



--------------------------------------------------------------------------------

begins after the date on which the Participant separates from service with
Convergys (for purposes of this paragraph (a), the subject deferred amounts’
“commencement date”) and (ii) the date as of which any annual installment
payment other than the first annual installment payment is to be made shall be
an annual anniversary of such commencement date.

(2) If the Participant elects to receive the subject deferred amounts in annual
installments of two or more payments, then the amount of each installment
payment shall be a fraction of the subject deferred amounts determined as of the
installment payment date, the numerator of which is 1 and the denominator of
which is equal to the total number of installments remaining to be paid of the
subject deferred amounts (including the installment to be paid on the subject
installment payment date).

(3) In the event the Participant fails in the applicable deferral form to make
an election as to the payment of the subject deferred amounts, then he or she
shall be deemed to have elected that such amounts shall be paid to the
Participant in a lump sum payment as of the first day of the first calendar year
that begins after the date on which the Participant separates from service with
Convergys.

(4) The Participant may, by filing an appropriate form with the Committee not
less than twelve months before the date that any portion of the subject deferred
amount would be or begin to be paid under the foregoing provisions of this
paragraph (a) (for purposes of this subparagraph (4), the subject deferred
amounts’ “initial commencement date”), elect to change any or all of the initial
elections he or she has made or has been deemed to have made under this
paragraph (a) (with respect to the commencement date of the payments and the
period over which payments will be made) that apply to the subject deferred
amounts, provided that:

(A) any such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the subject deferred amounts’ initial commencement date
occur prior to the expiration of such twelve month period);

(B) any such new election would comply with the foregoing provisions of this
paragraph (a) other than for the time as of which such election is made and the
commencement timing of payment as per (a)(4)(C) below; and

(C) any such new election must provide for a new commencement date for the
subject deferred amounts that is five years after the subject deferred amounts’
initial commencement date.

(b) Restricted Stock Award and Restricted Stock Unit Award Distribution
Elections. Subject to the following provisions of this section 5 and to such
administrative rules as the Committee may prescribe, the Participant may, in any
deferral form filed with the Committee and by which he or she elects to defer
the receipt of any portion of a Restricted Stock Award or Restricted Stock Unit
Award granted to him or her, to the extent it may be deferred under subsection
3.1 hereof, make the elections described in this paragraph (b) with respect to
the payment of all amounts allocated to the Participant’s Account that are
attributable to the credits made to his or her Account by reason of such
deferral election (for purposes of this paragraph (b), the “subject deferred
amounts”).

 

10



--------------------------------------------------------------------------------

(1) Subject to such administrative rules as the Committee may prescribe, the
Participant may elect that the date as of which the subject deferred amounts
shall commence to be paid (for purposes of this paragraph (b), the subject
deferred amounts’ “commencement date”) shall be the first day of any calendar
year that begins after the date on which the Participant separates from service
with Convergys.

(2) Subject to such administrative rules as the Committee may prescribe, the
Participant may also elect to receive the subject deferred amounts (i) in one
lump sum payment made as of the subject deferred amounts’ commencement date or
(ii) in annual payments over two to ten years.

(A) If the Participant elects to receive the subject deferred amounts in annual
installments of two or more payments, then the amount of each installment
payment shall be a fraction of the subject deferred amounts determined as of the
installment payment date, the numerator of which is 1 and the denominator of
which is equal to the total number of installments remaining to be paid as of
the subject deferred amounts (including the installment to be paid on the
subject installment payment date).

(B) If the Participant elects to receive the subject deferred amounts in annual
installments of two or more payments, then (i) the date as of which the first
annual installment payment is to be made shall be the subject amounts’
commencement date and (ii) the date as of which any annual installment payment
other than the first annual installment payment is to be made shall be an annual
anniversary of such commencement date.

(3) In the event the Participant fails in the applicable deferral form to make
an election as to the payment of the subject deferred amounts, then he or she
shall be deemed to have elected that such amounts shall be paid to the
Participant in two annual installments, with the first installment being made as
of the first day of the second calendar year that begins after the date on which
the Participant separates from service with Convergys and the second installment
being made as of the first day of the third calendar year that begins after the
date on which the Participant separates from service with Convergys.

(4) The Participant may, by filing an appropriate form with the Committee not
less than twelve months before the date that any portion of the subject deferred
amount would be or begin to be paid (pursuant to an actual or deemed election)
under the foregoing provisions of this paragraph (b) (for purposes of this
subparagraph (4), the subject deferred amounts’ “initial commencement date”),
elect to change any or all of the initial elections he or she has made or has
been deemed to have made under this paragraph (b) (with respect to the
commencement date of the payments and the period over which payments will be
made) that apply to the subject deferred amounts, provided that:

(A) any such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the subject deferred amounts’ initial commencement date
occur prior to the expiration of such twelve month period);

(B) any such new election would comply with the foregoing provisions of this
paragraph (b) other than for the time as of which such election is made; and

 

11



--------------------------------------------------------------------------------

(C) any such new election must provide for a new commencement date for the
subject deferred amounts that is at least five years after the subject deferred
amounts’ initial commencement date.

5.2 Special Pre-December 31, 2008 Distribution Election Right. Notwithstanding
any of the provisions of subsection 5.1 hereof, Convergys may, in its discretion
and pursuant to and in accordance with certain transition relief contained in
guidance that is cited in Section XII.A of the preamble to Sections 1.409A-1
through 1.409A-6 of the Treasury Regulations and as such relief was extended in
Internal Revenue Service Notice 2007-86, and by adopting and distributing
written forms, notices, or other written documents, permit any Participant to
make, at any time prior to December 31, 2008 and by filing with the Committee a
writing or form approved or prepared by the Committee, a new election as to the
commencement date of the payments, the period over which payments will be made,
and/or the amount of each of such payments that will apply to any portion of the
amounts subject to deferral under this Plan prior to the date of such election
(for purposes of this subsection 5.2, the Participant’s “previously deferred
amounts”) and have such new election treated for all purposes of this Plan as if
such new election had been initially made on a timely basis in accordance with
the provisions of subsection 5.1 hereof.

(a) Conditions on Pre-December 31, 2008 Distribution Election. Notwithstanding
the foregoing: (i) in no event shall any election made under the provisions of
this subsection 5.2 be given any effect under the Plan unless the Participant
actually makes such new election on or before December 31, 2008; and (ii) any
election made under the provisions of this subsection 5.2 shall not be given any
effect under the Plan to the extent that it attempts to apply to any portion of
the Participant’s previously deferred amounts that would otherwise be paid
during the same calendar year as the calendar year in which the election is made
or attempts to cause any portion of the Participant’s previously deferred
amounts to be paid during the same calendar year as the calendar year in which
the election is made.

(b) Incorporation of Pre-December 31, 2008 Distribution Election Forms. Any
written forms, notices, or other written documents adopted and distributed by
Convergys under the terms of this subsection 5.2 shall be deemed to be
incorporated into this Plan and an amendment to this Plan.

5.3 Death.

(a) Death Before Payments Otherwise Begin. If a Participant dies before the date
as of which any specific part of his or her Account has begun to be paid under
the other provisions of this section 5 (whether such death occurs before, on, or
after the Participant’s separation from service with Convergys), then,
notwithstanding any other provision of the Plan (including any election by a
Participant), Convergys shall pay to the Participant’s Beneficiary any amounts
then allocated to such part of the Participant’s Account in one lump sum as of
the first day of the first calendar year that begins after the date of the
Participant’s death, unless the Participant has made a specific election no
later than the date a lifetime distribution election could be made under section
5.1 or 5.2, that in the event of the Participant’s death before payments begin,
payments shall be made in five annual installments. In the event of such
election and Participant death before payments begin, benefits shall be paid in
five annual installments beginning as of the first day of the first calendar
year that begins after the date of the Participant’s death, provided that if the
Participant had separated from service under section 9.4 before death, and any
payment of the Account would be made sooner under 5.1 or 5.2 due to the
separation from service, payment shall be made under 5.1 and 5.2 on account of
separation from service rather than under this section 5.3(a).

 

12



--------------------------------------------------------------------------------

(b) Death After Payments Begin. If a Participant dies on or after the date as of
which any part of his or her Account has begun to be paid under the other
provisions of this section 5, then Convergys shall make to the Participant’s
Beneficiary all payments of the amounts allocated to such part of the
Participant’s Account that would have been paid to the Participant after his or
her death under the other provisions of this section 5 had he or she not died
(and at the same times and on the same schedule that would have applied had the
Participant not died).

5.4 Change in Control. Notwithstanding any other provision of the Plan, if a
Change in Control occurs, the amounts allocated to each Participant’s Account
shall be paid to him or her (or, if he or she has died by the date of such
Change in Control, the Participant’s Beneficiary) in one lump sum as of the day
next following the date on which such a Change in Control occurs.

5.5 Cash or Share Form of Payment. Any payment made under the Plan to a
Participant (or a Participant’s Beneficiary) shall be made (i) in Shares to the
extent it is attributable to the Participant’s deferral of any Restricted Stock
Award or Restricted Stock Unit Award and assumed to be invested in whole Shares
and (ii) in cash to the extent it is (a) attributable to the Participant’s
deferral of any Retainer or Other Fees or (b) attributable to the Participant’s
deferral of any Restricted Stock Award or Restricted Stock Unit Award and
assumed to be invested in a fractional, and not whole, Share. Notwithstanding
the immediately preceding sentence, if a payment is being made pursuant to a
Change in Control, all amounts that are attributable to his or her deferral of
any Restricted Stock Award or Restricted Stock Unit Award may, in the discretion
of Convergys, be paid in cash in an amount equal to (i) in the event of a tender
offer or similar event, the final offer price per share paid for Shares times
the number of Shares credited to his or her Account or (ii) in any other case,
the aggregate value of the Shares credited to such Account.

5.6 Distributions for Benefit Payment Tax Withholding Requirements.
Notwithstanding any other provision of the Plan, Convergys shall have the right
(without notice to or approval by a Participant, his or her Beneficiary, or any
other person) to withhold from any amounts otherwise payable by Convergys to or
on account of the Participant, or from any payment otherwise then being made by
Convergys to the Participant, his or her Beneficiary, or any other person by
reason of the Plan, an amount which Convergys determines is sufficient to
satisfy all federal, state, local, and foreign tax withholding requirements that
may apply with respect to benefit payments accruing or paid under the Plan. To
the extent such tax withholding requirements are satisfied from any payment
otherwise then being made by Convergys to the Participant, his or her
Beneficiary, or any other person by reason of the Plan, the amount so withheld
shall be deemed a distribution to the Participant, his or her Beneficiary, or
such other person, as the case may be.

5.7 Administrative Period To Make Payments. The other provisions of this section
5 provide that any payment that is made under the Plan to or with respect to a
Participant shall occur “as of” a specific date and sometimes refer to such a
date as a “commencement date” or a “payment date.” However, in accordance with
the provisions of Section 1.409A-3(d) of the Treasury

 

13



--------------------------------------------------------------------------------

Regulations and in order to permit a reasonable administrative period for
Convergys to make payments required under the Plan, and notwithstanding any
other provision of this section 5 or any other provision of the Plan, any
payment that is made under the Plan to or with respect to a Participant shall be
deemed to have been made as of the specific date as of which it is to be paid
under the other provisions of the Plan as long as it is made on such date or a
later date within the same Tax Year of the Participant (or, if later, by the
15th day of the third calendar month following such specified date).

5.8 Facility of Payment. Any amounts payable hereunder to any person who is
under legal disability or who, in the judgment of the Committee, is unable to
properly manage the person’s financial affairs may be paid to the legal
representative of such person or may be applied for the benefit of such person
in any manner which the Committee may select, and any such payment shall be
deemed to be payment for such person’s account and shall be a complete discharge
of all liability of Convergys with respect to the amount so paid.

 

6. Administration of Plan.

6.1 Administrator of Plan. Convergys shall be the administrator of the Plan.
However, the Plan shall be administered on behalf of Convergys by the Committee.
The Committee shall be the Compensation Committee of the Board, unless and until
the Board appoints a different committee to administer the Plan.

6.2 Powers of Committee. The Committee, in connection with administering the
Plan, is authorized to make such rules and regulations as it may deem necessary
to carry out the provisions of the Plan and is given complete discretionary
authority to determine any person’s eligibility for benefits under the Plan, to
construe the terms of the Plan, and to decide any other matters pertaining to
the Plan’s administration. The Committee shall determine any question arising in
the administration, interpretation, and application of the Plan, which
determination shall be binding and conclusive on all persons (subject only to
the claims procedure provisions of subsection 6.6 below). The Committee may
correct errors, however arising, and, as far as possible, adjust any benefit
payments accordingly.

6.3 Actions of Committee.

(a) Manner of Acting as Committee. The Committee shall act by a majority of its
members at the time in office, and any such action may be taken either by a vote
at a meeting or in writing without a meeting. The Committee may by such majority
action appoint subcommittees and may authorize any one or more of its members or
any agent of it to execute any document or documents or to take any other
action, including the exercise of discretion, on behalf of the Committee.

(b) Appointment of Agents. The Committee may appoint or employ such counsel,
auditors, physicians, clerical help, actuaries, and/or any other agents as in
the Committee’s judgment may seem reasonable or necessary for the proper
administration of the Plan, and any agent it so employs may carry out any of the
responsibilities of the Committee that are delegated to him or her with the same
effect as if the Committee had acted directly. The Committee may provide for the
allocation of responsibilities for the operation of the Plan.

 

14



--------------------------------------------------------------------------------

(c) Conflict of Interest of Committee Member. Any member of the Committee who is
also a Participant in the Plan shall not participate in any meeting, discussion,
or action of the Committee that specifically concerns his or her own situation.

6.4 Compensation of Committee and Payment of Administrative Expenses. The
members of the Committee shall not receive any extra or special compensation for
serving as the administrative committee with respect to the Plan and, except as
required by law, no bond or other security need be required of them in such
capacity in any jurisdiction. All expenses of the administration of the Plan
shall be paid by Convergys.

6.5 Limits on Liability. Convergys shall hold each member of the Committee
harmless from any and all claims, losses, damages, expenses, and liabilities
arising from any act or omission of the member under or relating to the Plan,
other than any expenses or liabilities resulting from the member’s own gross
negligence or willful misconduct. The foregoing right of indemnification shall
be in addition to any other rights to which the members of the Committee may be
entitled as a matter of law.

6.6 Claims Procedures.

(a) Initial Claim. If a Participant, a Participant’s Beneficiary, or any other
person claiming through a Participant has a dispute as to the failure of the
Plan to pay or provide a benefit, as to the amount of Plan benefit paid, or as
to any other matter involving the Plan, the person may file a claim for the
benefit or relief believed by the person to be due. Such claim must be provided
by written notice to the Committee. The Committee shall decide any claims made
pursuant to this subsection 6.6.

(b) Rules If Initial Claim Is Denied. If a claim made pursuant to paragraph
(a) of this subsection 6.6 is denied, in whole or in part, the Committee shall
generally furnish notice of the denial in writing to the claimant within 90 days
(or, if a Participant’s disability is material to the claim, 45 days) after
receipt of the claim by the Committee; except that if special circumstances
require an extension of time for processing the claim, the period in which the
Committee is to furnish the claimant written notice of the denial shall be
extended for up to an additional 90 days (or, if a Participant’s disability is
material to the claim, an additional 30 days), and the Committee shall provide
the claimant within the initial 90-day (or 45-day) period a written notice
indicating the reasons for the extension and the date by which the Committee
expects to render the final decision.

(c) Final Denial Notice. If a claim made pursuant to paragraph (a) of this
subsection 6.6 is denied, in whole or in part, the final notice of denial shall
be written in a manner designed to be understood by the claimant and set forth
(i) the specific reasons for the denial, (ii) specific reference to pertinent
Plan provisions on which the denial is based, (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the claimant wishes to appeal
such denial of his or her claim, including the time limits applicable to making
a request for an appeal.

 

15



--------------------------------------------------------------------------------

(d) Appeal of Denied Claim. Any claimant who has a claim denied under the
foregoing paragraphs of this subsection 6.6 may appeal the denied claim to the
Committee. Such an appeal must, in order to be considered, be filed by written
notice to the Committee within 60 days (or, if a Participant’s disability is
material to the claim, 180 days) of the receipt by the claimant of a written
notice of the denial of his or her initial claim. If any appeal is filed in
accordance with such rules, the claimant (i) shall be given, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant to the claim and (ii) shall be provided the
opportunity to submit written comments, documents, records, and other
information relating to the claim. A formal hearing may be allowed in its
discretion by the Committee but is not required.

(e) Appeal Process. Upon any appeal of a denied claim, the Committee shall
provide a full and fair review of the subject claim, taking into account all
comments, documents, records, and other information submitted by the claimant
(without regard to whether such information was submitted or considered in the
initial benefit determination of the claim), and generally decide the appeal
within 60 days (or, if a Participant’s disability is material to the claim, 45
days) after the filing of the appeal; except that if special circumstances
require an extension of time for processing the appeal, the period in which the
appeal is to be decided may be extended for up to an additional 60 days (or, if
a Participant’s disability is material to the claim, an additional 45 days) and
the Committee shall provide the claimant written notice of the extension prior
to the end of the initial period. However, if the decision on the appeal is
extended due to the claimant’s failure to submit information necessary to decide
the appeal, the period for making the decision on the appeal shall be tolled
from the date on which the notification of the extension is sent until the date
on which the claimant responds to the request for additional information.

(f) Appeal Decision Notice If Appeal Is Denied. If an appeal of a denied claim
is denied, the decision on appeal shall (i) be set forth in a writing designed
to be understood by the claimant, (ii) specify the reasons for the decision and
references to pertinent provisions of this Plan on which the decision is based,
and (iii) contain statements that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claim. The decision on appeal
shall generally be furnished to the claimant by the Committee within the
applicable appeal period that is described above.

(g) Miscellaneous Claims Procedure Rules. If a Participant’s disability is
material to an applicable claim appeal, then, notwithstanding the foregoing, the
Committee shall appoint other persons who are not either members of the
Committee or subordinates of any such members to conduct the appeal (and any
reference to the Committee in the foregoing paragraphs of this subsection 6.6
that deal with such appeal shall be read to refer to such other appointed
persons). Also, a claimant may appoint a representative to act on his or her
behalf in making or pursuing a claim or an appeal of a claim. In addition, the
Committee may prescribe additional rules which are consistent with the other
provisions of this subsection 6.6 in order to carry out the claim procedures of
this Plan.

 

7. Funding Obligation.

7.1 General Rule for Source of Benefits. All payments of any benefit provided
under the Plan to or on account of a Participant shall be made from the general
assets of Convergys. Notwithstanding any other provision of the Plan, neither
the Participant, his or her Beneficiary, nor any other person claiming through
the Participant shall have any right or claim to any payment of the benefit to
be provided pursuant to the Plan which in any manner whatsoever is superior to
or different from the right or claim of a general and unsecured creditor of
Convergys.

 

16



--------------------------------------------------------------------------------

7.2 “Rabbi” Trust. Notwithstanding the provisions of subsection 7.1 hereof,
Convergys may, in its sole and absolute discretion, establish a trust (for
purposes of this subsection 7.2, the “Trust”) to which contributions may be made
by Convergys in order to fund its obligations under the Plan. If, and only if,
Convergys exercises its discretion to establish a Trust, the following
paragraphs of this subsection 7.2 shall apply (notwithstanding any other
provision of the Plan).

(a) Grantor Trust Requirement. The Trust shall be a “grantor” trust under the
Code, in that Convergys shall be treated as the grantor of the Trust within the
meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the Code.

(b) Creditors Rights Under Trust When Convergys Insolvent. The Trust shall be
subject to the claims of Convergys’s creditors in the event of Convergys’s
insolvency. For purposes hereof, Convergys shall be considered “insolvent” if
either (i) Convergys is unable to pay its debts as they become due or
(ii) Convergys is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code.

(c) Contributions To Trust. Except as may otherwise be required by the terms of
the Trust itself, Convergys may make contributions to the Trust for the purposes
of meetings its obligations under the Plan at any time, and in such amounts, as
Convergys determines in its discretion.

(d) Payments From Trust. Any payment otherwise required to be made by Convergys
under the Plan shall be made by the Trust instead of Convergys in the event that
Convergys fails to make such payment directly and the Trust then has sufficient
assets to make such payment, provided that Convergys is not then insolvent. If
Convergys becomes insolvent, however, then all assets of the Trust shall be held
for the benefit of Convergys’s creditors and payments from the Trust account
shall cease or not begin, as the case may be.

(e) Remaining Liability of Convergys. Unless and except to the extent any
payment required to be made pursuant to the Plan by Convergys is made to the
Trust, the obligation to make such payment remains exclusively that of
Convergys.

(f) Terms of Trust Incorporated. The terms of the Trust are hereby incorporated
by reference into the Plan. To the extent the terms of the Plan conflict with
the terms of the Trust, the terms of the Trust shall control.

 

8. Amendment and Termination of Plan.

8.1 Right and Procedure to Terminate Plan. Convergys reserves the right to
terminate the Plan in its entirety.

(a) Procedure To Terminate Plan. The procedure for Convergys to terminate the
Plan in its entirety is as follows. In order to completely terminate the Plan,
the Board shall adopt resolutions, pursuant and subject to the regulations or
by-laws of Convergys and any applicable law, and either at a duly called meeting
of the Board or by a written consent in lieu of a meeting, to terminate the
Plan. Such resolutions shall set forth therein the effective date of the Plan’s
termination.

 

17



--------------------------------------------------------------------------------

(b) Effect of Termination of Plan. In the event the Board adopts resolutions
completely terminating the Plan, no further benefits may be paid after the
effective date of the Plan’s termination. Notwithstanding the foregoing, the
Plan’s termination shall not affect the payment (in accordance with the
provisions of the Plan) of the Plan’s benefits attributable to compensation the
deferral of which (i) has already been elected by a Participant or otherwise
required under the terms of this Plan, and (ii) cannot still be voided by the
Participant’s election or otherwise under the terms of Sections 1.409A-1 through
1.409A-6 of the Treasury Regulations, by the later of the effective date of the
Plan’s termination or the date such resolutions terminating the Plan are
adopted.

8.2 Amendment of Plan. Subject to the other provisions of this subsection 8.2,
Convergys may amend the Plan at any time and from time to time in any respect;
provided that no such amendment shall decrease the benefits attributable to
compensation the deferral of which (i) has already been elected by a Participant
or otherwise required under the terms of this Plan, and (ii) cannot still be
voided by the Participant’s election or otherwise under the terms of Sections
1.409A-1 through 1.409A-6 of the Treasury Regulations, by the later of the
effective date of the amendment or the date the amendment is adopted.

(a) Procedure To Amend Plan. Subject to the provisions of paragraph (b) of this
subsection 8.2, in order to amend the Plan, the Board shall adopt resolutions,
pursuant and subject to the regulations or by-laws of Convergys and any
applicable law, and either at a duly called meeting of the Board or by a written
consent in lieu of a meeting, to amend the Plan. Such resolutions shall either
(i) set forth the express terms of the Plan amendment or (ii) simply set forth
the nature of the amendment and direct an officer of Convergys to have prepared
and to sign on behalf of Convergys the formal amendment to the Plan. In the
latter case, such officer shall have prepared and shall sign on behalf of
Convergys an amendment to the Plan which is in accordance with such resolutions.

(b) Alternative Procedure To Amend Plan. In addition to the procedure for
amending the Plan set forth in paragraph (a) of this subsection 8.2, the Board
may also adopt resolutions, pursuant and subject to the regulations or by-laws
of Convergys and any applicable law, and either at a duly called meeting of the
Board or by a written consent in lieu of a meeting, to delegate to any officer
of Convergys or to the Committee the authority to amend the Plan.

(1) Such resolutions may either grant the officer or the Committee broad
authority to amend the Plan in any manner the officer or the Committee deems
necessary or advisable or may limit the scope of amendments he, she, or it may
adopt, such as by limiting such amendments to matters related to the
administration of the Plan. In the event of any such delegation to amend the
Plan, the officer or the Committee to whom or which authority is delegated shall
amend the Plan by having prepared and signed on behalf of Convergys an amendment
to the Plan which is within the scope of amendments which he, she, or it has
authority to adopt.

(2) Also, any such delegation to amend the Plan may be terminated at any time by
later resolutions adopted by the Board.

 

18



--------------------------------------------------------------------------------

(3) Finally, in the event of any such delegation to amend the Plan, and even
while such delegation remains in effect, the Board shall continue to retain its
own right to amend the Plan pursuant to the procedure set forth in paragraph
(a) of this subsection 8.2.

 

9. Miscellaneous.

9.1 Delegation . Except as is otherwise provided in sections 6 and 8 hereof, any
matter or thing to be done by Convergys shall be done by its Board, except that,
from time to time, the Board by resolution may delegate to any person or
committee certain of its rights and duties hereunder. Any such delegation shall
be valid and binding on all persons, and the person or committee to whom or
which authority is delegated shall have full power to act in all matters so
delegated until the authority expires by its terms or is revoked by the Board,
as the case may be.

9.2 Non-Alienation of Benefits.

(a) General Non-Alienation Rule. Except to the extent required by applicable
law, no Participant or Beneficiary may alienate, commute, anticipate, assign,
pledge, encumber, transfer, or dispose of the right to receive the payments
required to be made by Convergys hereunder, which payments and the right to
receive them are expressly declared to be nonassignable and nontransferable. In
the event of any attempt to alienate, commute, anticipate, assign, pledge,
encumber, transfer, or dispose of the right to receive the payments required to
be made by Convergys hereunder, Convergys shall have no further obligation to
make any payments otherwise required of it hereunder (except to the extent
required by applicable law).

(b) Exception for Domestic Relations Orders. Notwithstanding the provisions of
paragraph (a) of this subsection 9.2, any benefit payment otherwise due to a
Participant under the Plan may, in the discretion of the Committee and if it
determines such action is required to satisfy applicable law, be made to a
person other than the Participant to the extent necessary to fulfill a domestic
relations order (as defined in Code Section 414(p)(1)(B)).

9.3 No Spousal Rights. Nothing contained in the Plan shall give any spouse or
former spouse of a Participant any right to benefits under the Plan of the types
described in Code Sections 401(a)(11) and 417 (relating to qualified
preretirement survivor annuities and qualified joint and survivor annuities).

9.4 Separation From Service. For all purposes of the Plan, a Participant shall
be deemed to have separated from service with Convergys on the date both he or
she has ceased to be a Non-Employee Director and the contract (or, if
applicable, contracts) under which all of his or her services for Convergys’s
controlled group are performed has expired, provided that the expiration of such
contract (or, if applicable, contracts) constitutes a good faith and complete
termination of the Participant’s contractual relationship with Convergys’s
controlled group. In this regard, an expiration of such contract (or, if
applicable, contracts) does not constitute a good faith and complete termination
of the Participant’s contractual relationship with Convergys’s controlled group
if Convergys’s controlled group anticipates a renewal of the contractual
relationship or the Participant becoming an employee of any member of
Convergys’s controlled group. The following subsections of this subsection 9.4
shall apply in determining when a Participant has incurred a separation from
service with Convergys’s controlled group.

 

19



--------------------------------------------------------------------------------

(a) Effect of Participant Becoming Employee. If the Participant would otherwise
have been deemed to have separated from service with Convergys under the
foregoing provisions of this subsection 9.4 except for the fact that he or she
becomes an employee of any member of Convergys’s controlled group, then he or
she shall be deemed to have separated from service with Convergys only when he
or she is deemed to have separated from service in accordance with the
provisions of subsection 10.4 of the Convergys Corporation Executive Deferred
Compensation Plan as amended and restated as of January 1, 2005 (for purposes of
this subsection 9.4, the “EDCP”) or the commensurate provision of any amended or
successor EDCP document.

(b) Specified Employees. In addition, if the Participant would otherwise have
been deemed to have separated from service with Convergys under the foregoing
provisions of this section 9.4 except for the fact that he or she becomes an
employee of any member of Convergys’s controlled group, and if the Participant
is a specified employee on the date he or she is deemed to have separated from
service in accordance with the provisions of subsection 10.4 of the EDCP, then,
notwithstanding any other provision of the Plan, the date as of which the
payment of the Participant’s Account shall commence under the provisions of
subsection 5.1 hereof shall to the extent necessary be deferred until at least
the date immediately following the date which is six months after the date he or
she so separates from service under the provisions of subsection 10.4 of the
EDCP. For purposes of this subsection 9.4, the Participant shall be deemed to be
a “specified employee” on the date he or she is deemed to have separated from
service in accordance with the provisions of subsection 10.4 of the EDCP if, and
only if, he or she would be deemed a specified employee on such date under the
provisions of subsection 6.1(d) of the EDCP.

(c) Controlled Group Definition. For purposes of this subsection 9.4 and the
other provisions of the Plan, “Convergys’s controlled group” means,
collectively, (i) Convergys and (ii) each other corporation or other
organization that is deemed to be a single employer with Convergys under
Section 414(b) or (c) of the Code (i.e., as part of a controlled group of
corporations that includes Convergys or under common control with Convergys),
provided that such Code sections will be applied and interpreted by substituting
“at least 50 percent” for each reference to “at least 80 percent” that is
contained in Code Section 1563(a)(1), (2), and (3) and in Section 1.414(c)-2 of
the Treasury Regulations.

9.5 No Effect On Employment as Board Member. The Plan is not a contract of
employment as a member of the Board, and the terms of employment of any
Participant as a Board member shall not be affected in any way by the Plan
except as specifically provided in the Plan. The establishment of the Plan shall
not be construed as conferring any legal rights upon any Participant for a
continuation of employment as a member of the Board or in any other capacity,
nor shall it interfere with the right of Convergys to remove any Convergys
director and to treat him or her without regard to the effect which such
treatment might have upon him or her as a Participant in the Plan. Each
Participant (and any Beneficiary of or other person claiming through the
Participant) who may have or claim any right under the Plan shall be bound by
the terms of the Plan.

9.6 Applicable Law. The Plan shall be governed by applicable federal law and, to
the extent not preempted by applicable federal law, the laws of the State of
Ohio.

 

20



--------------------------------------------------------------------------------

9.7 Separability of Provisions. If any provision of the Plan is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

9.8 Headings. Headings used throughout the Plan are for convenience only and
shall not be given legal significance.

9.9 Application of Code Section 409A. The Plan is intended to satisfy and comply
with all of the requirements of Section 409A of the Code and any Treasury
Regulations issued thereunder. The provisions of the Plan shall be interpreted
and administered in accordance with such intent.

[Remainder of page intentionally blank.]

 

21



--------------------------------------------------------------------------------

IN ORDER TO EFFECT THE PROVISIONS OF THIS PLAN DOCUMENT, Convergys Corporation,
the sponsor of the Plan, has caused its name to be subscribed to this Plan
document, to be effective as of January 1, 2005.

 

CONVERGYS CORPORATION By:   /s/ David R. Whitwam   Chair, Compensation and
Benefits Committee   August 26, 2008

 

22